Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
 
Status of Claims
Applicant’s amendments dated 6/13/22 have been entered. Claim 1 has been amended. Claim 11 was previously cancelled. Claims 1-10, 12, and 13 are currently active and pending.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0282902) in view of Shuey et al. (US 2016/0288479).
Regarding claims 1, 4, 6, 8, 10, and 13, Kang teaches a bendable (flexible) film with folding endurance (Kang para 150, 154-155; Table 2) of a support substrate (layer 50) of  (Kang para 30, 50) with a first coating with a modulus of 1500 MPa or less (layer 10) (Kang para 38-39) on a first major surface of the substrate (analogous to Applicant’s ‘second coating’) and a second coating with a modulus of 2000 MPa or more (layer 20)(Kang para 38-39) on a second major surface of the substrate (Kang para 20-23; 50; fig. 1) (analogous to Applicant’s ‘first coating’).
Each of the coatings forming layers 10 and 20 may comprise a crosslinked copolymer of tri- to hexa-functional acrylate monomers (Kang para 53-54) with a photocurable elastic polymer which may be a urethane acrylate polymer crosslinked with the other acrylate components in an amount of 5-20 parts by weight relative to the photocurable copolymer (Kang para 71) and inorganic particles with a particle size of 100 nm or less, thus satisfying the claimed ‘nanoscale fine particles’ in an amount of 20-50 parts by weight relative to the photocurable copolymer (Kang para 77-79). Kang further teaches that in a given layer, a 1- or 2-functional acrylate may be included (Kang para 74).
Further, both the first and second coating layer may contact the support layer with no additional layers in-between, or may have intervening layers (Kang para 35).
Kang next teaches that of the first coating layer (item 10) (Applicant’s second coating layer) has a thickness from about 50-150 µm (Kang para 80) with a pencil hardness of 7H or more under a load of 1kg (Kang poara 101). One of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Kang overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
The second coating layer (analogous to Applicant’s first coating layer) may have a thickness of as low as 25 µm, particularly when paired with additional layers 30 (Kang para 82). Specifically, Kang teaches that the sum of the thicknesses of layers 10 and 30 should be about 50-150 µm, with a thickness relationship between 10 and 30 of 1:1, giving individual layer thicknesses of 25-75 µm (Kang para 80, 83). It is further noted that the second coating layer is contacting the support layer 50 via the additional layer 30 and thus meets the requirement that the coating layer contacts the support layer. 
As the individual layer thickness overlaps with the claimed layer thickness Kang would  thus provide embodiments which would satisfy the claimed ratio between the thicknesses of the first and second coating layers being from 1:1 to 1:5. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thicknesses of the first and second hardcoating layers taught by Kang overlaps with the instantly claimed thicknesses and is therefore considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Kang is silent with respect to the urethane acrylate being a di- to tetra-functional urethane acrylate and that the acrylate equivalent of the urethane acrylate is 100-10,000 g/mol.
Kang and Shuey are related in the field of hard coating layers comprising acrylate binders, specifically urethane acrylate binders. Shuey teaches that the urethane acrylate binder may be a multifunctional urethane with two or more (meth)acrylate groups, which overlaps with the claimed di- to tetra-functionality, having an acrylate equivalent weight of 250-450 g/mol (Shuey para 7, 9). The multifunctional urethane acrylate allows for a network to form between the polymerized molecules, thus allowing for properties such as scratch resistance, wear resistance, and toughness to be selected for (Shuey para 122). Shuey goes on to teach that a cured composition with the multifunctional urethane having an equivalent weight below the 250 g/mol may have excessive crosslinking, resulting in a brittle, easily fragmentable final polymer (Shuey para 125); while a cured composition with the multifunctional urethane having an equivalent weight above the 450 g/mol may become too absorbent to solvents and may swell (Shuey para 126). It would therefore be obvious to one of ordinary skill in the art to select the urethane acrylate of Kang to be the multifunctional urethane acrylate of Shuey with an equivalent weight between 250 and 450 to balance the polymerization network and properties such as scratch resistance, wear resistance, toughness, and solvent absorbance. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the equivalent weight taught by Kang in view of Shuey overlaps with the instantly claimed equivalent weight and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Finally, as the compositions, thickness of layers, substrate material, hardness, and modulus of elasticity of Kang in view of Shuey are the same as claimed, the film of Kang in view of Shuey would be expected to possess a dynamic folding property such that a crack of 3 cm or not is not generated under the claimed testing conditions. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 2, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches that the difunctional acrylate may comprise tripropyleneglycol diacrylate (TPGDA), hexanediol diacrylate (HDDA), and ethyleneglycol diacrylate (EGDA) (Kang para 75).
Regarding claims 3 and 12, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches that the tri- to hexa-functional acrylate may be trimethylolpropane triacrylate (TMPTA), trimethylolpropaneethoxy triacrylate (TMPEOTA), glycerin-propoxylated triacrylate (GPTA), pentaerythritol tetraacrylate (PETA), and dipentaerythritol hexaacrylate (DPHA) (Kang para 69). As these are the same tri- to hexa-functional acrylates as taught by Applicant’s specification and claimed in claim 12, they would be expected to have the claimed acrylate equivalent weight of 50-300 g/mol. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.
Regarding claim 5, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches the inorganic fine particles may be silica, aluminum oxide, titanium oxide or zinc oxide (Kang para 77).
Regarding claim 6, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches that when the inorganic particles are contained in the first layer, they should be present in an amount of 10-60 parts by weight relative to the acrylate binder, with the acrylate binder being 40-90 parts by weight (Kang para 77, 159). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the proportions taught by Kang in view of Shuey overlaps with the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 9, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches that the supporting substrate may be polyethylene terephthalate (PET), cyclic olefin copolymer (COC), polyacrylate copolymer (PAC), polymethylmethacrylate (PMMA), polyetheretherketone (PEEK), polyethylenenaphthalate (PEN), polyetherimide (PEI), polyimide (PI), and triacetylcellulose (TAC) (Kang para 30).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Shuey as applied to claim 1 above, and further in view of Kang et al. (US 2015/0140279, hereafter ‘Kang ‘279).
Regarding claim 7, Kang in view of Shuey teaches the flexible film as above for claim 1.
Kang in view of Shuey is silent with respect to the amount of mono- and di-functional acrylate included in the copolymer.
Kang in view of Shuey and Kang ‘279 are related in the field of hard coating layers comprising tri- to hexa-acrylate copolymers. Kang ‘279 teaches including a mono- and/or di-functional acrylate in an amount of 10-50 parts by weight relative to the tri- to hexa-  functional acrylate monomers as when the mono- and di- functional acrylates are included in this amount relative to the tri- to hexa- functional acrylate components, it gives a film with high hardness and flexibility without deteriorating other physical properties such as curl characteristics. It would therefore be obvious to one of ordinary skill in the art to modify the amount of mono- or di-functional acrylate already present in Kang in view of Shuey to be the amount of mono- or di-functional acrylate taught by Kang ‘279 because this gives a film with improved hardness and curl resistance.
Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive.
Applicant argues on pages 6-11 and again at pages 17-18 that the amendment to claim 1 is such that the claim now requires the first and second coating layers to contact the support substrate without intervening or additional layers.
The Examiner respectfully disagrees. While it is understood that Applicant is arguing, in essence, that the layers are directly contacting each other, that is not required by ‘contacting’ on its own. ‘Contacting’ is a broader term which encompasses both indirect and direct contact. That is to say, as the claim is written in ‘comprising’ language, additional unrecited elements, such as additional layers through which the first and second coating layers contact the support substrate may be present.
Applicant argues on pages 12-14 that the inherency argued by the Examiner for the claimed dynamic folding property does not meet the alleged ‘high standard’ required for inherency, adding that there is no evidence a film with the claimed hardness and ‘dynamic folding property’ was known in the prior art. 
The Examiner respectfully disagrees. The Examiner has presented a combination of prior art, with reasons to combine that art, that has all of claimed features. That is, the materials, the thicknesses, the layer order, elastic modulus, and hardness all either match or substantially overlap with the claimed features. As such, while the prior art does not disclose a property which they term a ‘dynamic folding property’ because the prior art is formed from the same materials, with the same features and the same layer order as claimed, it would be expected to also meet the claimed ‘dynamic folding property.’
Applicant argues unexpected results on pages 15-17.
However, the data cited and provided in Applicant’s tables 1-8 are not commensurate in scope with the present claims, at least because:
The claim requires a modulus of elasticity from 400-650 MPa. However, the modulus of elasticity of Preparation Examples 4 and 6 (the successful iterations) is from 500-600. Additionally, there are no examples close to this claimed lower limit, with the nearest outside example being Preparation Example 8 at 300 MPa, and the closest example to the upper limit, Preparation Example 9 is shown unsatisfactory in the examples.
The claim requires that the first coating layer comprises a first crosslinked copolymer in which one or more kinds of different tri- to hexa- functional acrylates. However, all provided examples use at least 3 different acrylates, and the highest functionality of any is penta-.
The claim requires that the second coating layer have at least one kind of different tri- to -hexa functional acrylates, as well as one difunctional acrylate, and at least one di- to tetra- functional urethane acrylate. However, all provided examples use at least 3 different acrylates, the highest functionality of the acrylates is a penta-, there is only a single urethane-acrylate used, with a tri-functionality. The Preparation Examples 11-14 do have more than one urethane-acrylate, but they are both in excess of the claimed di- to tetra- functional urethane acrylates. Ultimately, what is supported in the data is a tri-functional urethane acrylate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        6/17/22

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781